        Case: 1:20-cv-01313-JG Doc #: 4 Filed: 06/19/20 1 of 1. PageID #: 49



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MIKMAR, INC. and MICHAEL’S INC. DBA                  Case No.: 1:20-cv-01313-JG
LAMALFA CENTRE AND VINE
BEVERAGE AND CATERERS,
                                                     DEFENDANT WESTFIELD INSURANCE
                Plaintiffs,                          COMPANY’S MOTION (I) TO DISMISS
                                                     THE CLASS ACTION COMPLAINT; AND
        v.                                           (II) ALTERNATIVELY, TO STRIKE THE
                                                     CLASS ALLEGATIONS
WESTFIELD INSURANCE COMPANY,
                                                     ORAL ARGUMENT REQUESTED
                Defendant.


       Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 23(d)(1)(D), Defendant

Westfield Insurance Company respectfully moves this Court (i) to dismiss Plaintiffs’ Class Action

Complaint against Westfield for failure to state a claim upon which relief can be granted; or (ii) in

the alternative, to strike Plaintiffs’ class allegations. The grounds for this Motion are more fully

set forth in the supporting brief, which Westfield attaches to the Motion and incorporates by

reference. Oral argument is requested.

                                                      Respectfully submitted,

                                                      FOX ROTHSCHILD LLP

Dated: June 19, 2020                          By:     /s/ John J. Haggerty
                                                      John J. Haggerty (0073572)
                                                      2700 Kelly Road, Suite 300
                                                      Warrington, PA 18976
                                                      Tel: (215) 345-7500
                                                      Fax: (215) 345-7507
                                                      jhaggerty@foxrothschild.com
                                                      Attorney for Defendant
                                                      Westfield Insurance Company
